DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRONIE (US 2016/0129793) in view of FAN (US 2020/0067334; cited on PTO-892 with mail date 12/30/2021).
	Regarding claim 1, CRONIE discloses a method, comprising: 
 	exchanging an energy transfer request over a first wireless connection (¶ 0020-0021, 0042) between a first transport (102, Fig. 1A; 205, Fig. 2) and a second transport (101, Fig. 1A; 202, Fig. 2; ¶ 0024-0026, 0037); 
 	establishing a second wireless connection (¶ 0028-0031) from an energy interface on the second transport (208, Fig. 2) to an energy interface on the first transport (210, Fig. 2) while the first and second transports move along a route (abstract, ¶ 0039, 0052); 
	performing a first transferring operation to transfer an amount of energy from the energy interface of the second transport via the second wireless connection to the energy interface of the first transport based on the request (¶ 0025, 0031: amount of energy based on energy requirements);
	assessing one or more new positions that are optimal for the first transport and the second transport to resume transferring energy during a second transferring operation (¶ 0036: changing position to enable more efficient wireless energy transfer; ¶ 0052: either and/or both of the vehicles may change its speed and/or direction such that both vehicles may be in a preferred position for efficient wireless energy transfer);
 	performing the second transferring operation, wherein one or more of the first transport and the second transport change positions and maneuver on an alternate route different from the route to perform the optimal transferring of the energy (¶ 0036: changing position to enable more efficient wireless energy transfer; ¶ 0047: vehicle needing energy may also alter a route to spatially and temporally intersect with one or more of the identified vehicles based on a number of factors; ¶ 0052: either and/or both of the vehicles may change its speed and/or direction such that both vehicles may be in a preferred position for efficient wireless energy transfer). 
 	CRONIE fails to disclose recording the amount of energy transferred from the second transport to the first transport and an amount of misalignment of the energy transfer interfaces during the first transferring. 
 	FAN discloses recording the amount of energy transferred from the second transport to the first transport (¶ 0052, 0067: level of magnetic intensity) and an amount of misalignment of the energy transfer interfaces during the first transferring (¶ 0054, 0068: positions of vehicles and/or coils depicted on a display of a vehicle to indicate misalignment).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include recording the amount of energy transferred and an amount of misalignment of the energy transfer interfaces in order to keep a predetermined distance between the first vehicle and the second vehicle and ensure effective energy transfer (FAN, ¶ 0004-0005). 
 	Regarding claim 2, CRONIE discloses an optimal speed and position of the first transport and an optimal speed and position of the second transport to provide a maximum efficiency of the transferring of the amount of energy between the energy interfaces (¶ 0030, 0036; ¶ 0052: vehicles may change speed and/or direction such that both vehicles may be in a preferred position for efficient wireless energy transfer) based on a current traffic scenario and an estimated traffic scenario for a period of time needed to transfer the amount of energy (¶ 0039-0045: traffic conditions and estimated route timing are taken into account; ¶ 0053: traffic conditions and period of time for transfer of energy are taken into account).
 	Regarding claim 3, CRONIE discloses instructing the first transport and the second transport to maneuver to the alternate route to provide a maximum efficiency of the transferring of the amount of energy between the energy interfaces based on a current traffic scenario and an estimated traffic scenario for a period of time needed to transfer the amount of energy (¶ 0021, 0025, 0026, 0028, 0038; ¶ 0052: vehicles may change speed and/or direction such that both vehicles may be in a preferred position for efficient wireless energy transfer; ¶ 0039-0045: traffic conditions and estimated route timing are taken into account; ¶ 0053: traffic conditions and period of time for transfer of energy are taken into account; ¶ 0047: The vehicle needing energy may continue on its originally planned route with some alternations in order to meet up with one or more of the identified vehicles from which to receive energy).
 	Regarding claim 4, CRONIE discloses instructing the first transport to move away from the second transport while the second transport is transferring the amount of energy in a less than maximum efficiency; instructing the transport to move toward a third transport in motion; establishing a third wireless connection from an energy interface on the third transport to the energy interface on the first transport; and transferring the amount of energy via the third wireless connection in near maximum efficiency (¶ 0030, 0036, 0037: vehicles are reordered in order to increase efficiency).
 	Regarding claim 5, CRONIE discloses disconnecting the second wireless connection from the energy interface on the second transport when at least one of the transports is traveling at a speed at or above a threshold and reconnecting the second wireless connection when the transports are traveling below the threshold speed (¶ 0037, 0038, 0047, 0048: speed of the vehicle and distance between them are factors when deciding which vehicles will participate in the energy sharing, and it follows that when the vehicle speeds are not matched, the distance between the vehicles will increase and energy transfer will not be possible).
 	Regarding claim 7, CRONIE discloses at least one of the energy interfaces on the first transport and the energy interface on the second transport are configured to move to provide an efficient transfer of the amount of energy (¶ 0030, 0036, 0052).
 	Regarding claim 8, CRONIE discloses a transport in motion (102, Fig. 1A; 205, Fig. 2), comprising a processor (400, Fig.4; ¶ 0054) configured to: 
	exchange an energy transfer request over a first wireless connection (¶ 0020-0021, 0042) between the transport to a second transport (101, Fig. 1A; 202, Fig. 2; ¶ 0024-0026, 0037); 
 	establish a second wireless connection (¶ 0028-0031) from an energy interface on the second transport (208, Fig. 2) to an energy interface on the transport (210, Fig. 2) while the transport and second transport move along a route (abstract, ¶ 0039, 0052); and 
 	perform a first transfer operation to transfer an amount of energy from the energy interface of the second transport via the second wireless connection to the energy interface of the transport based on the request (¶ 0025, 0031: amount of energy based on energy requirements);
 	assess one or more new positions that are optimal for the transport and the second transport to resume energy transfer during a second transfer operation (¶ 0036: changing position to enable more efficient wireless energy transfer; ¶ 0052: either and/or both of the vehicles may change its speed and/or direction such that both vehicles may be in a preferred position for efficient wireless energy transfer); and 
 	perform the second transfer operation, wherein one or more of the transport and the second transport change positions and maneuver on an alternate route different from the route to perform the optimal transfer of energy (0036: changing position to enable more efficient wireless energy transfer; ¶ 0047: vehicle needing energy may also alter a route to spatially and temporally intersect with one or more of the identified vehicles based on a number of factors; ¶ 0052: either and/or both of the vehicles may change its speed and/or direction such that both vehicles may be in a preferred position for efficient wireless energy transfer). 
 	CRONIE fails to disclose the processor configured to record the amount of energy transferred from the second transport to the transport and an amount of misalignment of the energy transfer interfaces during the first transfer.
 	FAN discloses the processor configured to record the amount of energy transferred from the second transport to the transport (¶ 0052, 0067: level of magnetic intensity) and an amount of misalignment of the energy transfer interfaces during the first transfer (¶ 0054, 0068: positions of vehicles and/or coils depicted on a display of a vehicle to indicate misalignment).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include recording the amount of energy transferred and an amount of misalignment of the energy transfer interfaces in order to keep a predetermined distance between the first vehicle and the second vehicle and ensure effective energy transfer (FAN, ¶ 0004-0005).
 	Regarding claim 9, CRONIE discloses the processor is configured to indicate an optimal speed and position of the transport and an optimal speed and position of the second transport to provide a maximum efficiency of the transfer of the amount of energy between the energy interfaces (¶ 0052: vehicles may change speed and/or direction such that both vehicles may be in a preferred position for efficient wireless energy transfer) based on a current traffic scenario and an estimated traffic scenario for a period of time needed to transfer the amount of energy (¶ 0039-0045: traffic conditions and estimated route timing are taken into account; ¶ 0053: traffic conditions and period of time for transfer of energy are taken into account).
 	Regarding claim 10, CRONIE discloses the processor is configured to instruct the transport and the second transport to perform the maneuver to another route to provide a maximum efficiency of the transfer of the amount of energy between the energy interfaces based on a current traffic scenario and an estimated traffic scenario for a period of time needed to transfer the amount of energy (¶ 0021, 0025, 0026, 0028, 0038; ¶ 0052: vehicles may change speed and/or direction such that both vehicles may be in a preferred position for efficient wireless energy transfer; ¶ 0039-0045: traffic conditions and estimated route timing are taken into account; ¶ 0053: traffic conditions and period of time for transfer of energy are taken into account; ¶ 0047: The vehicle needing energy may continue on its originally planned route with some alternations in order to meet up with one or more of the identified vehicles from which to receive energy).
 	Regarding claim 11, CRONIE discloses the processor is configured to instruct the transport to: move away from the second transport while the second transport transfers the amount of energy in a less than maximum efficiency; instruct the transport to move toward a third transport in motion; establish a third wireless connection from an energy interface on the third transport to the energy interface on the first transport; and transfer the amount of energy via the third wireless connection in near maximum efficiency (¶ 0030, 0036, 0037: vehicles are reordered in order to increase efficiency).
 	Regarding claim 12, CRONIE discloses the processor is configured to disconnect the second wireless connection from the energy interface on the second transport when at least one of the transports travels at a speed at or above a threshold and reconnect the second wireless connection when the transports travel below the threshold speed (¶ 0037, 0038, 0047, 0048: speed of the vehicle and distance between them are factors when deciding which vehicles will participate in the energy sharing, and it follows that when the vehicle speeds are not matched, the distance between the vehicles will increase and energy transfer will not be possible).
 	Regarding claim 14, CRONIE discloses at least one of the energy interface on the transport and the energy interface on the second transport to are configured to move to provide an efficient transfer of the amount of energy (¶ 0030, 0036, 0052).
 	Regarding claim 15, CRONIE discloses a non-transitory computer readable medium comprising instructions, that when read by a processor (¶ 0054-0059), cause the processor to perform: 
	exchanging an energy transfer request over a first wireless connection (¶ 0020-0021, 0042) between a first transport (102, Fig. 1A; 205, Fig. 2) and a second transport (101, Fig. 1A; 202, Fig. 2; ¶ 0024-0026, 0037); 
 	establishing a second wireless connection (¶ 0028-0031) from an energy interface on the second transport (208, Fig. 2) to an energy interface on the first transport (210, Fig. 2) while the first and second transports move along a route (abstract, ¶ 0039, 0052);  
 	performing a first transferring operation to transfer an amount of energy from the energy interface of the second transport via the second wireless connection to the energy interface of the first transport based on the request (¶ 0025, 0031: amount of energy based on energy requirements);
 	assessing one or more new positions that are optimal for the first transport and the second transport to resume transferring energy during a second transferring operation (¶ 0036: changing position to enable more efficient wireless energy transfer; ¶ 0052: either and/or both of the vehicles may change its speed and/or direction such that both vehicles may be in a preferred position for efficient wireless energy transfer);
 	performing the second transferring operation, wherein one or more of the first transport and the second transport change positions and maneuver on an alternate route different from the route to perform the optimal transferring of energy (0036: changing position to enable more efficient wireless energy transfer; ¶ 0047: vehicle needing energy may also alter a route to spatially and temporally intersect with one or more of the identified vehicles based on a number of factors; ¶ 0052: either and/or both of the vehicles may change its speed and/or direction such that both vehicles may be in a preferred position for efficient wireless energy transfer). 
 	CRONIE fails to disclose recording the amount of energy transferred from the second transport to the first transport and an amount of misalignment of the energy transfer interfaces during the first transferring. 
 	FAN discloses recording the amount of energy transferred from the second transport to the first transport (¶ 0052, 0067: level of magnetic intensity) and an amount of misalignment of the energy transfer interfaces during the first transferring (¶ 0054, 0068: positions of vehicles and/or coils depicted on a display of a vehicle to indicate misalignment).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include recording the amount of energy transferred and an amount of misalignment of the energy transfer interfaces in order to keep a predetermined distance between the first vehicle and the second vehicle and ensure effective energy transfer (FAN, ¶ 0004-0005). 
 	Regarding claim 16, CRONIE discloses indicating an optimal speed and position of the first transport and an optimal speed and position of the second transport to provide a maximum efficiency of the transferring of the amount of energy between the energy interfaces (¶ 0052: vehicles may change speed and/or direction such that both vehicles may be in a preferred position for efficient wireless energy transfer) based on a current traffic scenario and an estimated traffic scenario for a period of time needed to transfer the amount of energy (¶ 0039-0045: traffic conditions and estimated route timing are taken into account; ¶ 0053: traffic conditions and period of time for transfer of energy are taken into account).
 	Regarding claim 17, CRONIE discloses instructing the first transport and the second transport to perform the maneuver to another route to provide a maximum efficiency of the transferring of the amount of energy between the energy interfaces based on a current traffic scenario and an estimated traffic scenario for a period of time needed to transfer the amount of energy (¶ 0021, 0025, 0026, 0028, 0038; ¶ 0052: vehicles may change speed and/or direction such that both vehicles may be in a preferred position for efficient wireless energy transfer; ¶ 0039-0045: traffic conditions and estimated route timing are taken into account; ¶ 0053: traffic conditions and period of time for transfer of energy are taken into account; ¶ 0047: The vehicle needing energy may continue on its originally planned route with some alternations in order to meet up with one or more of the identified vehicles from which to receive energy).
 	Regarding claim 18, CRONIE discloses instructing the first transport to move away from the second transport while the second transport is transferring the amount of energy in a less than maximum efficiency; instructing the transport to move toward a third transport in motion; establishing a third wireless connection from an energy interface on the third transport to the energy interface on the first transport; and transferring the amount of energy via the third wireless connection in near maximum efficiency (¶ 0030, 0036, 0037: vehicles are reordered in order to increase efficiency).
 	Regarding claim 19, CRONIE discloses disconnecting the second wireless connection from the energy interface on the second transport when at least one of the transports is traveling at a speed at or above a threshold and reconnecting the second wireless connection when the transports are traveling below the threshold speed (¶ 0037, 0038, 0047, 0048: speed of the vehicle and distance between them are factors when deciding which vehicles will participate in the energy sharing, and it follows that when the vehicle speeds are not matched, the distance between the vehicles will increase and energy transfer will not be possible).
 	Regarding claim 20, CRONIE discloses at least one of the energy interfaces on the first transport and the energy interface on the second transport are configured to move to provide an efficient transfer of the amount of energy (¶ 0030, 0036, 0052).
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRONIE in view of FAN as applied to claims 1-5, 7-12, and 14-20 above, and further in view of ICHIKAWA (US 2013/0307471).
 	Regarding claim 6, CRONIE as modified by FAN teaches the method as applied to claim 1 but fails to disclose the transferred amount of energy via the second wireless connection based on the request is initially a test amount to ensure sufficient throughput, wherein the amount of energy is further transferred as long as the sufficiency of the throughput remains. ICHIKAWA discloses the transferred amount of energy via the second wireless connection based on the request is initially a test amount to ensure sufficient throughput, wherein the amount of energy is further transferred as long as the sufficiency of the throughput remains (¶ 0130, 0186, 0194; see Figures 20A and 20B and corresponding disclosure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the test amount and energy being further transferred as long as the sufficiency of the throughput remains in order to ensure the vehicle battery is efficiently and timely charged and therefore provide increased user convenience.
	Regarding claim 13, CRONIE as modified by FAN teaches the transport as applied to claim 8 but fails to disclose the transferred amount of energy via the second wireless connection based on the request is initially a test amount to ensure sufficient throughput, wherein the amount of energy is further transferred as long as the sufficiency of the throughput remains. ICHIKAWA discloses the transferred amount of energy via the second wireless connection based on the request is initially a test amount to ensure sufficient throughput, wherein the amount of energy is further transferred as long as the sufficiency of the throughput remains (¶ 0130, 0186, 0194; see Figures 20A and 20B and corresponding disclosure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the test amount and energy being further transferred as long as the sufficiency of the throughput remains in order to ensure the vehicle battery is efficiently and timely charged and therefore provide increased user convenience.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 29, 2022


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                         September 29, 2022